DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 has been considered by the examiner.

Claim Status
Claims 25-26, 30-33, 40 are pending, with claims 30-33, 40 being examined and claims 25-26 deemed withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Asogawa et al. US20140079605A1, as cited in Office Action mailed 12/01/2020, hereinafter Asogawa in view of Prakash et al. US 20140200167 A1 hereinafter Prakash.
Regarding claim 30, Asogawa discloses a microchip (50) as a cartridge comprising a main plate (51a) as a chassis comprising a top surface and a bottom surface and defining a first opening (52a) and a second opening (52b) each extending from the bottom surface to the top surface (Fig 3a).
A first elastomeric membrane (51b) connected to the bottom surface of the chassis (Fig 4b) and comprising an unsealed portion (Fig 4b) defining at least a portion of a channel (72b) that conveys a fluid (100), and a sealed portion circumscribing the unsealed portion (Fig 4b and pars 61-62).
A second elastomeric membrane (51c) comprising a sealed portion (Fig 4b) fixedly connected to the sealed portion of the first elastomeric membrane (Fig 4b), and the sealed portion of the first elastomeric membrane and the sealed portion of the 
A flexible layer (91) connected to the top surface of the chassis to encapsulate a reagent (100) on the cartridge, in vertical alignment with the first opening (Fig 3A).
The first elastomeric membrane comprises one or more open portions (par 60) that overlap at least the first and second openings as fluid flown from the opening into the channel (par 60), and the channel leads to the one or more open portions (Fig 5).
Asogawa does not disclose wherein the flexible layer covers the first and second opening to forma a branch flow path between the top surface pf the chassis and the flexible layer. 
However, Prakash is in the analogous art of biochips (Abstract) and discloses a bio chip (Fig 10A-C) with a flexible layer (1042) on a top surface of a chassis (1044) in vertical alignment (Fig 10A) with the first (1001) and second (1002) openings with a branch flow path (Fig 10B) formed between the top surface of the chassis and the flexible layer. A foil seal or adhesive can be used as sealing mechanism for each reservoir (par 112) This forms a flow gate which controls flow across the branch channel path (par 114).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cartridge of Asogawa to incorporate the branch flow path of Prakash. Doing so would allow the use of a flow gate to control flow as recognized by Prakash.

Claims 31-32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Asogawa in view of Prakash as applied to claim 30 above, and further in view of Pierik et al. US 20160074858 A1 hereinafter Pierik.
Regarding claim 31, Asogawa in view of Prakash discloses all of the limitations of claim 30, but does not disclose comprising a foil layer connected to the top surface of the chassis, and the reagent is positioned between the flexible layer and the foil layer.
However, Pierik is in the analogous art of fluidic systems (Abstract) and discloses a flexible layer (FW) having a bead chamber (1111) holds a reagent that is in the form of a lyophilized bead (LB). The bead chamber may be sealed by a foil, which controls access to the reagent (par 105) which allows for control of exposing the lyophilized bead to a fluid to dissolve the lyophilized bead (par 104).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cartridge of Asogawa in view of Prakash to incorporate the foil layer of Pierik. Doing so would provide controlled access to the reagent as recognized by Pierik.

Regarding claim 32, Asogawa in view of Prakash discloses all of the limitations of claim 30, but does not disclose wherein the reagent is in the form of a lyophilized bead.
However, Pierik is in the analogous art of fluidic systems (Abstract) and discloses a flexible layer (FW) having a bead chamber (1111) holds a reagent that is in the form of a lyophilized bead (LB) (par 19). The bead chamber may be sealed by a foil, which controls access to the reagent (par 105) which allows for control of exposing the lyophilized bead to a fluid to dissolve the lyophilized bead (par 104). Lyophilized beads 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reagent of Asogawa in view of Prakash to incorporate the lyophilized bead of Pierik. Doing so would provide easy handling, storage at higher temperatures, and long shelf life as recognized by Pierik.

Regarding claim 40, Asogawa in view of Prakash in view of Pierik discloses all of the limitations of claim 31, wherein when the foil layer is broke, the reagent is exposed to the branch flow path (Prakash Figs 5-6).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Asogawa in view of Prakash as applied to claim 30 above, and further in view of Kurowski et al. US 20110186466 A1 hereinafter Kurowski.
Regarding claim 33, Asogawa in view of Prakash discloses all of the limitations of claim 30, and further that the flexible layer is an elastic material (par 58), but does not disclose wherein the flexible layer comprises polypropylene.
However, Kurowski is in the analogous art of fluidic metering in a microfluidic system (Abstract) and discloses a cartridge (22) having a chassis (17) with a flexible layer (2) and foil layer (3) attached on a top surface of the chassis (Fig 6a) with a first elastomeric member (27) and a second elastomeric member (7) forming a channel (par 40). The flexible layer forms an indentation (4) made of polypropylene (par 73) that 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible layer of Asogawa in view of Prakash to incorporate the polypropylene flexible layer of Kurowski. Doing so would prevent liquids from escaping, gas from entering, and is suitable for storage while retaining function as recognized by Kurowski.

Response to Arguments
Applicant’s argument, see Remarks, pages 4-6, filed 06/01/2021, have been considered, but are moot because the arguments are towards the amended claims and do not apply to the current rejection. Therefore the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Asogawa et al. US20140079605A1, as cited in Office Action mailed 12/01/2020, hereinafter Asogawa in view of Prakash et al. US 20140200167 A1 hereinafter Prakash.
Asogawa does not disclose wherein the flexible layer covers the first and second opening to forma a branch flow path between the top surface pf the chassis and the flexible layer. 
However, Prakash is in the analogous art of biochips (Abstract) and discloses a bio chip (Fig 10A-C) with a flexible layer (1042) on a top surface of a chassis (1044) in vertical alignment (Fig 10A) with the first (1001) and second (1002) openings with a branch flow path (Fig 10B) formed between the top surface of the chassis and the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cartridge of Asogawa to incorporate the branch flow path of Prakash. Doing so would allow the use of a flow gate to control flow as recognized by Prakash.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797